Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/17/2022 has been entered. Claims 1-7 remain pending in the
application. Applicant's amendments to the specification and claims has overcome each and every specification, drawing and claim objection and 112b rejection previously set forth in the Non-Final Office Action mailed 06/16/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the vane has a predetermined width in the axial direction of the combustion liner” claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 1-2 are objected to because of the following informalities.  
Regarding claim 1, 
on p. 3, ll. 7-13, the recitation “wherein the vane has a predetermined width in the axial direction of the combustion liner, the vane is installed in the radial direction of the annular flow path substantially parallel with the combustion liner, the vane is installed in the flow direction of the compressed air flowing through the annular flow path” is believed to be in error for - - wherein the vane has a predetermined width in [[the]] an axial direction of the combustion liner, the vane is installed in [[the]] a radial direction of [[the]] an annular flow path substantially parallel with the combustion liner, the vane is installed in [[the]] a flow direction of the 
on p. 3, ll. 16-17, the recitation “the vane allows the compressed air flowing through the annular passage to smoothly flow while suppressing pressure loss” is believed to be in error for - - the vane allows the The same error also occurs in cl. 1, l. 23.
From p. 3, l. 20 to p. 4, l. 2, the recitation “wherein the supports extend from the inner side of the combustion casing toward the center … , the support allows the compressed air flowing through the annular passage to smoothly flow while suppressing pressure loss, and a plurality of the supports are installed in the circumferential direction of the outer cylinder” is believed to be in error for - - wherein the plurality of supports extend from the inner side of the combustion casing toward [[the]] a center … , the plurality of supports allows the the plurality of the supports are installed in [[the]] a circumferential direction of the outer cylinder - - The same error also occurs in cl. 2.
in p. 4, ll. 5-9, the recitation “wherein the pressure dynamics damping hole is formed … in the radial direction of the combustion chamber, … , and the pressure wave generated by the combustion vibration in the combustion chamber …” is believed to be in error for - - wherein the pressure dynamics damping hole is formed … in [[the]] a radial direction of the combustion chamber, … , and [[the]] a pressure wave generated by [[the]] a combustion vibration in the combustion chamber - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and its dependent, in p. 4, ll. 1-2, the recitation “a plurality of the supports are installed in the circumferential direction of the outer cylinder” is rejected because the term “the outer cylinder” lacks antecedent basis. For examination purpose, the outer cylinder is interpreted as the outer circumferential side of the combustion liner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Liu EP3242084 in view of Nishimura 7013647.

Regarding claim 1, Liu teaches the invention as claimed: a gas turbine combustor (Liu, 1, Fig. 1) including a combustion liner (Liu, 60, Fig. 2) that forms a combustion chamber (Liu, 28, Fig. 2) for generating combustion gas (Liu, 34, Fig. 1), a combustion casing (Liu, 70, Fig. 2) disposed at an outer circumferential side (a side of combustion liner 60 facing to the combustion casing 70) of the combustion liner (Liu, 60, Fig. 2), and a burner (Liu, 30, Fig. 1) for supplying air (9 Fig. 2) flowing between the combustion liner (60) and the combustion casing (70), and fuel to be supplied from a fuel supply system (a fuel system in burner 30) to the combustion chamber (Liu, Col. 7, [0026], II. 38-46), the gas turbine combustor comprising:
a vane (82, Fig. 2) disposed at the outer circumferential side (a side of combustion liner 60 facing to the combustion casing 70) of the combustion liner (60, Fig. 2); wherein 
the vane (82) has a predetermined width (annotated Fig. 2) in the axial direction (direction of 5) of the combustion liner (60), 
the vane (82) is installed in the radial direction (direction of 99) of the annular flow path (2) substantially parallel with (plate 82 is parallel to the axial 35) the combustion liner (60), 
the vane (82) is installed in the flow direction (direction 3) of the compressed air (9) flowing through the annular flow path (2), 
the vane (82) is an annular member (plate 80 can be annular ring shaped and completely encircle the combustion liner 60 spanning the entire annular flow path 1 as shown in Fig. 4, [0040]) formed by continuously surrounding (completely encircle the combustion liner 60 spanning the entire annular flow path 1, [0040]) the outer circumferential side (a side of combustion liner 60 facing to the combustion casing 70) of the combustion liner (60), 
the vane (82) allows the compressed air (9) flowing through the annular passage (2) to smoothly flow (due to smooth shape design, where air 9 is at, of the plate 82);
a support (80 Fig. 2) disposed at an inner side (Liu, 72, Fig. 2) of the combustion casing (Liu, 70, Fig. 2) for fixing the vane (82); wherein 
the support (80) extend from the inner side (72) of the combustion casing (70) toward the center (where plate 82 disposed) in the annular flow path (2) and fixes the vane (82) to the inner side (72) of the combustion casing (70), 
the support (80) allows the compressed air (9) flowing through the annular passage (2) to smoothly flow (due to slop shape design of the support 80), and 
the support (80) is installed in the circumferential direction (direction of encircling the combustion liner 60) of the outer cylinder (due to 112b issue, outer cylinder is interpreted as outer circumferential side of the combustion liner; a side of combustion liner 60 facing to the combustion casing 70); and 
a pressure dynamics damping hole (Liu, 66, Fig. 9) formed in the combustion liner (Liu, 60, Fig. 9) at a position corresponding to the vane (Liu, Col. 17, II. 29-38) for communication with the combustion chamber (Liu, 28, Fig. 9), wherein 
the pressure dynamics damping hole (66) is formed in the combustion liner (60) at a position facing (as shown in Fig. 9) the vane (80) in the radial direction (99) of the combustion chamber (28), 
the pressure dynamics damping hole (66) allows communication (allow a part of the cooling air from the annular flow path 2 corresponding to plate 80) between the combustion chamber (28) and the annular flow path (2), and 
the pressure wave generated by the combustion vibration (combustion acoustic, [0052]) in the combustion chamber (28) is propagated to the annular flow path (2) through the pressure dynamics damping hole (66), reflected by the vane (82), is attenuated (66 provides combustion acoustic damping, [0052]; according to WordNet Dictionary, “damp” means restrain or discourage).

    PNG
    media_image1.png
    752
    1205
    media_image1.png
    Greyscale

Liu does not teach the vane allows the compressed air flowing through the annular passage to smoothly flow while suppressing pressure loss; a plurality of supports, each of the support allows the compressed air flowing through the annular passage to smoothly flow while suppressing pressure loss. 
However, Nishimura teaches a gas turbine combustor (200) including a combustion liner (to form combustion chamber 300) that forms a combustion chamber (300), a combustion casing (100) disposed at an outer circumferential side (a side of combustion liner facing to the combustion casing 100) of the combustion liner (to form combustion chamber 300), wherein a plurality of supports (22 and 23) disposed at an inner side of the combustion casing (100) for fixing a vane (flat plate 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Liu with the teaching of Nishimura’s a plurality of supports (Nishimura, 22 and 23) to fix the vane (Liu, 82) by placing the plurality of supports (Nishimura, 1) in a predetermined position (Nishimura, col. 3, l. 28) to provide an acoustic material cannot be broken or scattered even under server condition at a reasonable cost (Nishimura, col. 1, ll. 49-53).
It is also noted that a simple substitution of one known element (Liu’s one support 80) for another (Nishimura’s a plurality of support, 22 and 23) to obtain the predictable result of fixing the vane (Liu, 82) to the inner side (Liu, 72) of the combustion casing (Liu 70)  is an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Liu in view of Nishimura does not teach the vane allows the compressed air flowing through the annular passage to smoothly flow while suppressing pressure loss; each of the support allows the compressed air flowing through the annular passage to smoothly flow while suppressing pressure loss.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a vane and a plurality of supports) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. while suppressing pressure loss), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by Liu in view of Nishimura as discussed above).

Regarding claim 2, Liu in view of Nishimura teaches the invention as claimed and as discussed above. Liu further teaches the support (80) has a streamlined cross section (slop design of support 8).
Liu in view of Nishimura as discussed so far does not teach a plurality of support. 
However, Nishimura further teaches a gas turbine combustor (200) including a combustion liner (to form combustion chamber 300) that forms a combustion chamber (300), a combustion casing (100) disposed at an outer circumferential side (a side of combustion liner facing to the combustion casing 100) of the combustion liner (to form combustion chamber 300), wherein a plurality of supports (22 and 23) disposed at an inner side of the combustion casing (100) for fixing a vane (flat plate 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Liu in view of Nishimura with the further teaching of Nishimura’s a plurality of supports (Nishimura, 22 and 23) to fix the vane (Liu, 82) for the same reason as discussed above for claim 1. 
It is also noted that a simple substitution of one known element (Liu’s one support 80) for another (Nishimura’s a plurality of support, 22 and 23) to obtain the predictable result of fixing the vane (Liu, 82) to the inner side (Liu, 72) of the combustion casing (Liu 70)  is an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered.
Regarding to Applicant’s argument about Drawing Objection, the amended claim 1 overcome the drawing objection set forth in Office Action mailed 06/16/2022 is withdraw. A new drawing objection is applied in current Office Action, see above.
Regarding to Applicant’s argument about Claim Objection and 112b Rejection, the amended claim 1 overcomes the claim objection and 112b rejection. New claim objections and 112b rejection are applied in current Office Action, see above.
Regarding to Applicant’s argument about 102 rejection is not persuasive, 
with respect with the argument of added limitation “pressure wave generated by the combustion vibration”, Liu teaches a pressure wave generated by the combustion vibration (combustion acoustic, [0052]) and the pressure dynamics damping hole (66) provides combustion acoustic damping ([0052]).
with respect with the argument of added limitation “compressed air smoothly flow while suppressing pressure loss”, Liu teaches the vane (plate 82) comprising a smooth design (where air 9 is) and the support (80) comprising a slop design (as shown Fig. 2), such structure will allow compressed air smoothly flow when passing the vane and support. The limitation “while suppressing pressure loss” is intended use, explicitly addressed in 103 rejection section above.
Moreover, a new reference and a new combination of references being used in the current Office Action, necessitated by amendment – that changed the scope of the claim beyond the limitation addressed above, see details above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JINGCHEN LIU/Examiner, Art Unit 3741    
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741